OFFICE      OF THE ATTORNEY GENERAL              OF TEXAS
                                 AUSTIN
GROVER   SELLERS
ATTORNEY  GENERAL




                                tats alwllpq   Lnto8\10h
                                a nllso unt
                                          OQuslto 5 sun
                                rrlnDp.Popddi0Otot~tabl
                           suoh oaMMlDt5triotAttomwy                 OF
                          t-     . . * .*



      5urr5nt       55l5ay9

      “Thir     &pa*nt        has   0onstYwd   this   phruso   to   maan
      '0uYPanti8la-p.           But, in OrdoY to      got   ths qwotlan
Hon. cboqge E.         sh5pp5rd,        Pago 2



     d&.-,1                   sbll      Uvnk         outosdvls5tUs
                    this
     dopsrtmontvlwther                        rbf bra to red wmla             his
     obyg;;*aa~                or ths 55leay swh               rttornby&5v

              ssatial5 13 (b)          srd 15 (8) d APtiole39me, cb YOrnan’S
AmwtatadOlvllbt5tutas                  m    rlmstidentlar1,rt1555t,th5y
moan tlm      u#      fhia(    lnaodr,    55 fhis quwti5n 15 oomewd,  arid
Seattan 13 (b) blng             55 iollcn:
               ‘(b)      The oaapenastlon ab a orlmlasl diatriot
     %t%%~                :~?~f~%fii%iS~~:::!
     tionof        his    i55i5t5d5,           shsil b5 p5ld      out of th5
     county offlson'                 s515    Pund,butthbstmk            ahal
     pa~iatosuahturd                   wo7
                                       ~rrnsmouat                  equal to8
     sum whioh bmn              thbsbmb    bpoYt1ento              thb tot41
     sal5ryobswh               orlmlmld!?striatsttamoyol,oouxaty
           pwforml.ng thb dutks
     ltta mey                                            of a dirtriot         attoe-
     nby,      together       vith     thb   55l5s7    o fh is
                                                             l55l5Wnt5,   es
     511 f5lacj to.5 ooll.55t.dw                      suahof'floirldurl
     the year ef 1935bear to                   thb    totalhea oolloat  3
     by su5h offioirl duvlag suoh                     year.*
                              vith    pour    oaAstYwtion 06            the   9br55b    'thb
          u” “r suoh orlain
tot81 salary                 dirtriot attorney     8 oataty sttor-
aey,* 55 it %a WY apinlu~th5tswhphn55          mna  thee-t
5515ry dmvn by such attommy ,aud not th5 8515rf dmun by hia
in 1933.
           Trusty  that this opbala                        55tl5f5ot5eil~ 5n5v.M
~'tourinwiry, wb remain